           Case 4:20-cv-00885-BSM Document 1 Filed 08/04/20 Page 1 of 14

                                                                                                FILED
                                                                                            U. S. DISTRICT COURT
                                                                                         EASTERN DISTRICT ARKANSAS

                      IN THE UNITED STATES DISTRICT COURT                                        AUG O4 2020
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION
                                                                                      t~ES W. Mc~CK, CLERK
                                                                                       y       ~   DEPCLER

CHAD BOLIN, ROBERT BRADLEY, RICHARD                                                       PLAINTIFFS
BURTON, LOUIS CHARLTON, Ill, GARYLING
CHILDRESS, GARY COX, KATELYN DAWSON,
WILLIAM FASON, WAYNE FRAZIER, ANTHONY
HOLDEN, SR., SHEREE JONES, DELFRED
MCLENAN, JOANQUIN MONTES, STEVEN
O'NEAL, JR., STEPHEN TUCKER, TITOS
WILLIAMS and MARSHA WOMACK


vs.                                      No. 4:20-cv-_j_i 5        - SWW

TRINITY PROPERTY MANAGEMENT, LLC,                                                      DEFENDANTS
TRI 5 JACKSONVILLE, LLC, and ANDMARK
CHAPEL RIDGE OF CONWAY, LLC                                This case assigned to District Judpe         l>/rt3At
                                                           and to Magistrate Judge ....JM'-'"~""L.Jrt......,t=S_ _ _ __

                                   ORIGINAL COMPLAINT


       COME NOW Plaintiffs Chad Bolin, Robert Bradley, Richard Burton, Louis Charlton,

111, Garlying Childress, Gary Cox, Katelyn Dawson, William Fason, Wayne Frazier,

Anthony Holden, Sr., Sheree Jones, Delfred Mclennan, Joanquin Montes, Steven

O'Neal, Jr., Stephen Tucker, Titos Williams and Marsha Womack, by and through their

attorneys April Rheaume, Steve Rauls and Josh Sanford of Sanford Law Firm, PLLC, and

for their Original Complaint against Defendants Trinity Property Management, LLC, Tri 5

Jacksonville, LLC, and Andmark Chapel Ridge of Conway, LLC, state and allege as

follows:

                           I.       PRELIMINARY STATEMENTS

       1.      Plaintiffs bring this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. ("FLSA") and the Arkansas Minimum Wage Act, Ark. Code Ann.§ 11-4-201,

                                               Page 1 of 14
                     Chad Bolin, et al. v. Trinity Property Management, LLC, et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                            Original Complaint
        Case 4:20-cv-00885-BSM Document 1 Filed 08/04/20 Page 2 of 14



et seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including reasonable attorneys' fees, as a result of

Defendants' failure to pay Plaintiffs a proper minimum wage and lawful overtime

compensation for hours in excess of forty (40) hours per week.

       2.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA and the AMWA as described, infra.

       3.     This case comes before the Court because Plaintiffs are a group of

decertified opt-in plaintiffs from the case David Brown v. Trinity Property Management,

LLC, et al., E.D. Ark. Case No. 4:19-cv-617-LPR (hereinafter "the Brown case").

                            II.      JURISDICTION AND VENUE

       4.     The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       5.     Plaintiffs' claims under the AMWA form part of the same case or controversy

and arises out of the same facts as the FLSA claims. Therefore, this Court has

supplemental jurisdiction over Plaintiffs' AMWA claims pursuant to 28 U.S.C. § 1367(a).

       6.     Defendants conduct business in this District and a substantial part of the

events alleged herein occurred in this District.

       7.     The witnesses to minimum wage and overtime wage violations alleged in

this Complaint reside in this District.

       8.     The acts complained of herein were committed and had their principal effect

within in the Central Division; therefore, venue is proper pursuant to 28 U.S.C. § 1391.

                                               Page2 of 14
                     Chad Bolin, et al. v. Trinity Property Management, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                          Original Complaint
         Case 4:20-cv-00885-BSM Document 1 Filed 08/04/20 Page 3 of 14



                                         Ill.       THE PARTIES

        9.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint

as if fully set forth in this section.

        10.    Plaintiffs participated as opt-in plaintiffs in the Brown case.

        11.    Plaintiffs consented to decertification from the Brown case on August 4,

2020.

        12.    Plaintiffs' statutes of limitations were tolled as of the date on which Plaintiffs

filed their individual Consent to Join in the Brown case.

        13.     Plaintiff Chad Bolin is a citizen and resident of Pulaski County and filed his

claim in the Brown case on March 2, 2020.

        14.     Plaintiff Katelyn Dawson is a citizen and resident of Saline County and filed

her claim in the Brown case on February 24, 2020.

        15.     Robert Bradley is a citizen and resident of Pulaski County and filed his claim

in the Brown case on January 27, 2020.

        16.     Richard Burton is a citizen and resident of Jefferson County and filed his

claim in the Brown case on October 28, 2019.

        17.     Louis Charlton, Ill is a citizen and resident of Pulaski County and filed his

claim in the Brown case on January 6, 2020.

        18.    Garlying Childress is a citizen and resident of Pulaski County and filed his

claim in the Brown case on November 4, 2019.

        19.    Gary Cox is a citizen and resident of Pulaski County and filed his claim in

the Brown case on January 6, 2020.




                                                 Page 3of 14
                       Chad Bolin, et al. v. Trinity Property Management, LLC, et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                                Original Complaint
       Case 4:20-cv-00885-BSM Document 1 Filed 08/04/20 Page 4 of 14



      20.    William Fason is a citizen and resident of Faulkner County and filed his

claim in the Brown case on February 6, 2020.

      21.    Wayne Frazier is a citizen and resident of Pulaski County and filed his claim

in the Brown case on January 6, 2020.

      22.    Anthony Holden, Sr. is a citizen and resident of Pulaski County and filed his

claim in the Brown case on January 8, 2020.

      23.    Sheree Jones is a citizen and resident of Pulaski County and filed her claim

in the Brown case on January 31, 2020.

      24.    Delfred McLennan is a citizen and resident of Pulaski County and filed his

claim in the Brown case on October 21, 2019.

      25.    Joanquin Montes is a citizen and resident of Pulaski County and filed his

claim in the Brown case on February 24, 2020.

      26.    Steven O'Neal, Jr. is a citizen and resident of Pulaski County and filed his

claim in the Brown case on January 22, 2020.

      27.    Stephen Tucker is a citizen and resident of Pulaski County and filed his

claim in the Brown case on February 24, 2020.

      28.    Titos Williams is a citizen and resident of Pulaski County and filed his claim

in the Brown case on October 31, 2019.

      29.    Marsha Womack is a citizen and resident of Faulkner County and filed her

claim in the Brown case on February 24, 2020.

      30.    Each Plaintiff was employed by Defendants as an hourly employee at their

apartment complexes.




                                             Page 4 of 14
                   Chad Bolin, et al. v. Trinity Property Management, LLC, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                        Original Complaint
        Case 4:20-cv-00885-BSM Document 1 Filed 08/04/20 Page 5 of 14



       31.     Plaintiffs Chad Bolin, Robert Bradley, Richard Burton, Louis Charlton, Ill,

Garlying Childress, Gary Cox, William Fason, Wayne Frazier, Anthony Holden, Sr.,

Delfred Mclennan, Joanquin Montes, Steven O'Neal, Jr., Stephen Tucker, and Titos

Williams worked as maintenance personnel for Defendants.

       32.     Plaintiffs Katelyn Dawson, Sheree Jones, and Marsha Womack worked as

office personnel for Defendants.

       33.     During Plaintiffs' employment, Defendants classified Plaintiffs as non-

exempt from the overtime requirements of the FLSA and the AMWA and paid Plaintiffs

an hourly wage.

       34.     At all material times, Plaintiffs have been entitled to the rights, protection

and benefits provided under the FLSA and the AMWA.

       35.     Defendant Trinity Property Management, LLC, is an Arkansas company

headquartered in Fort Smith that operates apartment complexes throughout the United

States, including this judicial district.

       36.     Defendant Trinity Property Management, LLC, should be served by its

registered agent for service, namely John Alford, 6804 Rogers Avenue, Suite B, Fort

Smith, Arkansas 72903.

       37.     Defendant Tri 5 Jacksonville, LLC, is an Arkansas company and subsidiary

of Defendant Trinity Property Management, LLC, is located in Fort Smith, and collectively

with Defendant Trinity Property Management, LLC, operates the Tri 5 apartment

complexes in Jacksonville.

       38.     Defendant Tri 5 Jacksonville, LLC, should be served by its registered agent

for service, namely Dave Pinson, 6515 Zero Street, Fort Smith, Arkansas 72903.

                                                Page 5 of 14
                      Chad Bolin, et al. v. Trinity Property Management, LLC, et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                            Original Complaint
        Case 4:20-cv-00885-BSM Document 1 Filed 08/04/20 Page 6 of 14



      39.     Defendant Andmark Chapel Ridge of Conway, LLC, is an Arkansas

Company with its principal address in Los Angeles, California, and collectively with

Defendant Trinity Property Management, LLC, operates an apartment complex in

Conway.

      40.     Defendant And mark Chapel Ridge of Conway, LLC, should be served by its

registered agent, namely Dave Pinson, 6515 Zero Street, Fort Smith, Arkansas 72903.

      41.     Defendants' annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three (3) calendar years preceding the filing of this Complaint.

      42.     Defendants were at all times relevant hereto Plaintiffs' employers, as well

as the employers of the members of the proposed classes and are and have been

engaged in interstate commerce as that term is defined under the FLSA and the AMWA.

       43.    Within the past three (3) years preceding the filing of this Complaint,

Defendants continuously employed at least four employees, including Plaintiffs.

                                IV.    FACTUAL ALLEGATIONS

       31.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated herein.

       32.    Defendants'     primary business, collectively,             is operating apartment

complexes.

       33.    Within the three (3) years prior to the filing of this Complaint Defendants

hired Plaintiffs, among other individuals, to run and maintain their apartment complexes.

       34.    Plaintiffs Chad Bolin, Robert Bradley, Richard Burton, Louis Charlton, 111,

Garlying Childress, Gary Cox, William Fason, Wayne Frazier, Anthony Holden, Sr.,

                                              Page6 of 14
                    Chad Bolin, et al. v. Trinity Property Management, LLC, et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                         Original Complaint
         Case 4:20-cv-00885-BSM Document 1 Filed 08/04/20 Page 7 of 14



Delfred Mclennan, Joanquin Montes, Steven O'Neal, Jr., Stephen Tucker, and Titos

Williams worked as maintenance personnel for Defendants and Defendants set their work

schedules, including the hours to be worked.

         35.   Plaintiffs Katelyn Dawson, Sheree Jones, and Marsha Womack, worked as

office personnel for Defendants and Defendants set their work schedules, including the

hours to be worked.

         36.   Defendants exercise comprehensive control over the conditions of

employment of their employees, including Plaintiffs' employment.

         37.   During Plaintiffs' employment, Plaintiffs Chad Bolin, Robert Bradley,

Richard Burton, Louis Charlton, 111, Garlying Childress, Gary Cox, William Fason, Wayne

Frazier, Anthony Holden, Sr., Delfred Mclennan, Joanquin Montes, Steven O'Neal, Jr.,

Stephen Tucker, and Titos Williams were employed as maintenance personnel and were

responsible for maintenance, repair and general upkeep of Defendants' apartment

complexes. Plaintiffs Chad Bolin, Robert Bradley, Richard Burton, Louis Charlton, 111,

Garlying Childress, Gary Cox, William Fason, Wayne Frazier, Anthony Holden, Sr.,

Delfred Mclennan, Joanquin Montes, Steven O'Neal, Jr., Stephen Tucker, and Titos

Williams were scheduled regular hours, set by Defendants; however, they were nearly

always on call and were doing repairs and maintenance outside their regularly scheduled

hours.

         38.   Plaintiffs Katelyn Dawson, Sheree Jones, and Marsha Womack were

employed as office personnel and were responsible for handling resident tours, questions,

grievances, and other clerical tasks for a small apartment complex office. They were

scheduled regular hours, set by Defendants, but were required to respond to resident

                                                Page 7 of 14
                      Chad Bolin, et al. v. Trinity Property Management, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                             Original Complaint
        Case 4:20-cv-00885-BSM Document 1 Filed 08/04/20 Page 8 of 14



complaints at any time, including nights and weekends.

      39.    Plaintiffs worked in excess of forty (40) hours per week on a regular, typical

basis while working for Defendants.

      40.    Plaintiffs were subject to a policy wherein their lunch period was deducted

from their paychecks, regardless of whether they had to work through lunch. Plaintiffs

worked through most of their lunches.

      41.    Defendants maintained a policy wherein employees who exceeded forty

(40) hours per week had their time entries changed to lower the number of hours worked

on a regular basis. Overtime was rarely "approved" by the regional managers, even after

the hours had already been worked by Plaintiffs.

      42.     Defendants violated the FLSA and the AMWA by not paying Plaintiffs for all

hours worked.

      43.     Plaintiffs, including Katelyn Dawson, Wayne Frazier, Anthony Holden, Sr.,

Delfred McLennan, and Steven O'Neal, Jr., lived on-premises and were given a rent

discount while living on premises.

      44.    When Defendants paid overtime to employees, Defendants paid Plaintiffs

and other hourly-paid employees 1.Sx their base hourly rate for the approved hours that

they worked over 40 in a workweek, except as otherwise described herein.

      45.     However, Defendants did not include all forms of compensation, such as

rent discounts given to Plaintiffs and the other hourly-paid employees who lived on-

premises in their regular rate of pay when calculating their overtime rate of pay.

      46.       Section 778.208 of Title 29 of the Code of Federal Regulations requires all

forms of compensation, such as rent discounts, "must be totaled in with other earnings to

                                               Page 8 of 14
                     Chad Bolin, et al. v. Trinity Property Management, LLC, et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                            Original Complaint
       Case 4:20-cv-00885-BSM Document 1 Filed 08/04/20 Page 9 of 14



determine the regular rate on which overtime pay must be based."

      47.       Defendants violated the FLSA and the AMWA by not including all forms of

compensation, such as rent discounts for Plaintiffs who lived on-premises in their regular

rate when calculating their overtime pay.

      48.       Defendants do not reimburse employees for their actual expenses.

      49.       Defendants do not reimburse employees at the IRS standard business

mileage rate.

      50.       Each and every Plaintiff were required to make trips between locations, or

to stores to pick up supplies. This was especially burdensome on Plaintiffs Chad Bolin,

Robert Bradley, Richard Burton, Louis Charlton, Ill, Garlying Childress, Gary Cox, William

Fason, Wayne Frazier, Anthony Holden, Sr., Delfred McLennan, Joanquin Montes,

Steven O'Neal, Jr., Stephen Tucker, and Titos Williams, who had to purchase

maintenance supplies several times a week from retail stores such as Lowe's and Home

Depot. In some cases, Plaintiffs Chad Bolin, Robert Bradley, Richard Burton, Louis

Charlton, Ill, Garlying Childress, Gary Cox, William Fason, Wayne Frazier, Anthony

Holden, Sr., Delfred McLennan, Joanquin Montes, Steven O'Neal, Jr., Stephen Tucker,

and Titos Williams, had to take multiple trips a day for Defendants, using their personal

vehicles, and were not compensated for the same.

       51.      As a result of the automobile and other job-related expenses incurred by

Plaintiffs and paying Plaintiffs for fewer hours than they actually worked, Plaintiffs were

deprived of minimum wages guaranteed to them by the FLSA and AMWA.

       52.      Plaintiffs worked for Defendants at Defendants' apartment complexes in

Little Rock, North Little Rock, Conway and Jacksonville. Defendants' pay practices are

                                                Page9 of 14
                      Chad Bolin, et al. v. Trinity Property Management, LLC, et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                           Original Complaint
        Case 4:20-cv-00885-BSM Document 1 Filed 08/04/20 Page 10 of 14



uniform for all of their locations.

       53.     The pay practices that violate the FLSA and the AMWA alleged herein were

the same at all of Defendants' apartment complexes because the policy was a centralized

human resources policy implemented uniformly from Defendants' principal office.

       54.     Defendants knew or showed reckless disregard for whether the way they

paid Plaintiffs violated the FLSA.

                             V.     FIRST CLAIM FOR RELIEF
                          (Individual Claims for Violation of FLSA)

       65.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.

       66.     29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee's regular rate for all hours that the employee works in excess of

forty (40) per week. 29 U.S.C.S. § 207.

       67.     Defendants violated Section 778.208 of Title 29 of the Code of Federal

Regulations by not including all forms of compensation, including bonuses and rent

discounts, for Plaintiffs in their regular rate when calculating their overtime pay.

       68.     Defendants failed to pay Plaintiffs all minimum wages and overtime wages

owed, as required under the FLSA.

       69.     Defendants failed to pay Plaintiffs for all hours worked and their pay

practices of reducing hours worked, failing to reimburse for mileage, and auto-deducting

lunches resulted in a failure to pay a proper minimum wage.

       70.     Defendants' conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.



                                                Page 10 of 14
                      Chad Bolin, et al. v. Trinity Property Management, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                             Original Complaint
       Case 4:20-cv-00885-BSM Document 1 Filed 08/04/20 Page 11 of 14



       71.    Defendants' conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       72.    By reason of the unlawful acts alleged in this Complaint, Defendants is liable

to Plaintiffs for, and Plaintiffs seek, unpaid overtime wages, liquidated damages, and

costs, including reasonable attorney's fees as provided by the FLSA.

       73.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiffs as provided by the FLSA, Plaintiffs are entitled to an award of

prejudgment interest at the applicable legal rate.

                          VI.    SECOND CLAIM FOR RELIEF
                     (Individual Claims for Violation of the AMWA)

       75.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       76.    Plaintiffs assert their claims for damages and declaratory relief pursuant to

the AMWA, Arkansas Code Annotated§§ 11-4-201, et seq.

       77.    At all relevant times, Defendants were Plaintiffs' "employer" within the

meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       78.     Section 211 requires employers to pay all employees a lawful minimum

wage and 1.Sx regular wages for all hours worked over 40 hours, unless an employee

meets an exemption in 29 U.S.C. § 213 and accompanying DOL regulations.

       79.    Defendants failed to pay Plaintiffs all minimum wages and overtime wages

owed, as required under the AMWA.

       80.    Defendants failed to pay Plaintiffs for all hours worked and their pay

practices of reducing hours worked, failing to reimburse for mileage, and auto-deducting

lunches resulted in a failure to pay a proper minimum wage.
                                               Page 11 of 14
                     Chad Bolin, et al. v. Trinity Property Management, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                          Original Complaint
       Case 4:20-cv-00885-BSM Document 1 Filed 08/04/20 Page 12 of 14



       81.    Defendants' failure to include the rent discounts in Plaintiffs' overtime pay

resulted in a failure to pay Plaintiffs full and complete overtime during weeks in which

Plaintiffs worked more than forty (40) hours.

       82.    Defendants' conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       83.    By reason of the unlawful acts alleged in this Complaint, Defendants are

liable to Plaintiffs for monetary damages, liquidated damages, costs, and a reasonable

attorney's fee provided by the AMWA for all violations which occurred beginning at least

three (3) years preceding the filing of the Complaint, plus periods of equitable tolling.

       84.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiffs as provided by the AMWA, Plaintiffs are entitled to an award of

prejudgment interest at the applicable legal rate.

                                VII.     PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs Chad Bolin, Robert Bradley,

Richard Burton, Louis Charlton, 111, Garlying Childress, Gary Cox, Katelyn Dawson,

William Fason, Wayne Frazier, Anthony Holden, Sr., Sheree Jones, Delfred Mclennan,

Joanquin Montes, Steven O'Neal, Jr., Stephen Tucker, Titos Williams and Marsha

Womack respectfully pray that Defendants be summoned to appear and to answer herein

as follows:

       A.     That Defendants be required to account to Plaintiffs and the Court for all of

the hours worked by Plaintiffs and all monies paid to them;

       B.     A declaratory judgment that Defendants' practices violate the FLSA and

attendant regulations at 29 C.F.R. § 516 et seq.;

                                               Page 12 of14
                     Chad Bolin, et al. v. Trinity Property Management, LLC, et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                            Original Complaint
       Case 4:20-cv-00885-BSM Document 1 Filed 08/04/20 Page 13 of 14



       C.     A declaratory judgment that Defendants' practices violate the AMWA and

the related regulations;

       D.     Judgment for damages for all unpaid minimum wages and overtime

compensation under the FLSA and attendant regulations at 29 C.F.R. § 516 et seq.;

       E.     Judgment for damages for all unpaid minimum wages and overtime

compensation under the AMWA and the related regulations;

       F.     Judgment for liquidated damages pursuant to the FLSA and attendant

regulations at 29 C.F.R. §516 et seq., in an amount equal to all unpaid overtime

compensation owed to Plaintiffs during the applicable statutory period;

       G.     Judgment for liquidated damages pursuant to the AMWA and the relating

regulation; in an amount equal to all unpaid compensation owed to Plaintiffs during the

applicable statutory period;

       H.     An order directing Defendants to pay Plaintiffs pre-judgment interest,

reasonable attorney's fees and all costs connected with this action; and

       I.     Such other and further relief as this Court may deem just and proper.




                                              Page 13 of 14
                    Chad Bolin, et al. v. Trinity Property Management, LLC, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                           Original Complaint
.   '   Case 4:20-cv-00885-BSM Document 1 Filed 08/04/20 Page 14 of 14



                                                     Respectfully submitted,

                                                     PLAINTIFFS CHAD BOLIN, ROBERT
                                                     BRADLEY, RICHARD BURTON,
                                                     LOUIS CHARLTON, Ill, GARLYING
                                                     CHILDRESS, GARY COX, KATELYN
                                                     DAWSON, WILLIAM FASON, WAYNE
                                                     FRAZIER, ANTHONY HOLDEN, SR.,
                                                     SHEREEJONES,DELFRED
                                                     MCLENNAN, JOANQUIN MONTES,
                                                     STEVEN O'NEAL, JR., STEPHEN
                                                     TUCKER, TITOS WILLIAMS and
                                                     MARSHA WOMACK

                                                     SANFORD LAW FIRM, PLLC
                                                     One Financial Center
                                                     650 South Shackleford, Suite 411
                                                     Little Rock, Arkansas 72211
                                                     Telephone: (800) 615-4946
                                                     Facsimile: (888) 787-2040


                                                    ttJPf:? 1,v
                                                     Ark. Bar No. 2015208
                                                     april@sanfordlawifrm.com



                                                     Ark. Bar No. 2011170




                                            Page 14 of 14
                  Chad Bolin, et al. v. Trinity Property Management, LLC, et al.
                               U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                       Original Complaint
